DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on June 09, 2020.  In virtue of this communication, claims 1-8 are currently presented in the instant application.

Drawings
The drawings submitted on June 09, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on June 09, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al (US 20170360412 A1, hereinafter Rothberg).
Regarding claim 1.  Rothberg discloses a selection support system comprising one or more hardware processors that include a hardware processor which: 
obtains biological information of a subject (Rothberg, see at least par. [0076],  identifying the at least one anatomical feature comprises identifying an anatomical feature selected from the group consisting of: a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung. In some embodiments, identifying the at least one medical parameter comprises identifying a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, an end-systolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate); 
layers and accumulates, in an accumulator, input operation information about an input operation performed on the obtained biological information by a user (Rothberg, see at least par. [0078] In some embodiments, obtaining the ultrasound image comprises guiding an operator of the ultrasound device to capture the ultrasound image of the subject. In some embodiments, guiding the operator of the ultrasound device comprises providing the ultrasound image as an input to a first multi-layer neural network and wherein identifying the at least one anatomical feature of the subject comprises providing the ultrasound image as an input to a second multi-layer neural network that is different from the first multi-layer neural network); and 
in response to obtaining new biological information, according to the input operation information accumulated in the accumulator, generates recommendation information (Rothberg, see at least par. [0180] In some embodiments, the method may further include generating one or more recommended treatments for the subject. The recommended treatments may be generated based on diagnosed medical condition of the subject. For example, the subject may be diagnosed with a heart condition (e.g., congestive heart failure) and the recommended treatment may comprise a pharmaceutical drug employed to treat the heart condition (e.g., a beta blocker drug).) that includes 
identification information identifying an application for analyzing the new biological information (Rothberg, [0142] Accordingly, the inventors have developed assistive ultrasound imaging technology for guiding an operator of an ultrasound device to properly use the ultrasound device. This technology enables operators, having little or no experience operating ultrasound devices, to capture medically relevant ultrasound images and may further assist the operators in interpreting the contents of the obtained images. For example, some of the techniques disclosed herein may be used to: (1) identify a particular anatomical view of a subject to image with an ultrasound device; (2) guide an operator of the ultrasound device to capture an ultrasound image of the subject that contains the particular anatomical view; and (3) analyze the captured ultrasound image to identify medical information about the subject) and 
additional information indicating a characteristic of the application (Rothberg, [0213] FIG. 7A shows an example home screen that may be displayed upon the diagnostic application being launched. Information that may be presented on the home screen include an application title 702, an application description 703, and a sponsor region 708. The sponsor region 708 may display information, for example, indicating the name, symbol, or logo of any sponsoring entity providing the diagnostic application. In the case of a heart failure diagnostic application, a pharmaceutical manufacturer that provides one or more medications or therapies for treating such a condition may sponsor the application. The home screen may further include a selection region that allows the operator to perform various functions within the diagnostic application such as: schedule a follow-up examination with the subject, access more medical resources, or begin a new diagnosis.). 

    PNG
    media_image1.png
    673
    479
    media_image1.png
    Greyscale

Regarding claim 2.  Rothberg discloses the selection support system according to claim 1, wherein at least one hardware processor among the one or more hardware processors causes a display to display the generated recommendation information (Rothberg, see at least par. [0104] In some embodiments, a clinical diagnostic and therapeutic decision support system is provided. The system comprises a processor, the processor configured to: (a) acquire medical ultrasound image data of a subject to be diagnosed; (b) display a diagnosis determined based on at least the medical ultrasound image data; and (c) display a recommended treatment for the subject based on the diagnosis.).

Regarding claim 3.  Rothberg discloses the selection support system according to claim 2, wherein the at least one hardware processor causes the display to display the recommendation information along with the new biological information (Rothberg, see at least par. [0105] In some embodiments, a method of providing a clinical diagnostic and therapeutic decision is provided. The method comprises (a) acquiring, with a processor, medical ultrasound image data of a subject to be diagnosed; (b) displaying a diagnosis determined based on at least the medical ultrasound image data; and (c) displaying a recommended treatment for the subject, wherein the recommended treatment is determined based on the diagnosis.).

Regarding claim 5.  Rothberg discloses the selection support system according to claim 1, wherein the biological information is image information obtained by imaging the subject (Rothberg, see at least par. [0089] In some embodiments, a method is provided that comprises using at least one computing device comprising at least one processor to perform: receiving medical information about a subject; identifying, based on the received medical information, a target anatomical view of the subject to be imaged by an ultrasound device; obtaining an ultrasound image containing the target anatomical view captured by the ultrasound device; and generating a diagnosis of a medical condition of the subject using the ultrasound image containing the target anatomical view.).

Regarding claim 6.  Rothberg discloses the selection support system according to claim 1, wherein the input operation information includes at least one among user information, modality information, facility information, case information, operation information, and input information (Rothberg, see at least par. [0087] In some embodiments, the at least one processor is configured to receive medical information about the subject and identify a target anatomical view of the subject to image based on the received medical information about the subject. In some embodiments, the medical information about the subject comprises at least one member selected from the group consisting of: a heart rate, a blood pressure, a body surface area, an age, a weight, a height, and a medication being taken by the subject. In some embodiments, the at least one processor is configured to identify the target anatomical view of the subject to be imaged at least in part by identifying an anatomical view of a heart of the subject as the target anatomical view responsive to the medical information about the subject indicating that the subject has experienced paroxysmal nocturnal dyspnea.).

Regarding claim 7.  Rothberg discloses the selection support system according to claim 1, comprising accumulators each of which is the accumulator, wherein the hardware processor (Rothberg, see FIG. 15 and at least par. [0303] The processing circuitry 1501 may be configured to perform any of the functionality described herein. The processing circuitry 1501 may comprise one or more processors (e.g., computer hardware processors). To perform one or more functions, the processing circuitry 1501 may execute one or more processor-executable instructions stored in the memory circuitry 1507) generates the recommendation information for each of the accumulators (Rothberg, see at least par. [0251] FIG. 13 shows an example process 1300 for generating a diagnosis of a medical condition of a subject. The process 1300 may be performed by, for example, a computing device in an ultrasound system. As shown, the process 1300 comprises an act 1302 of receiving medical information about the subject, an act 1304 of identifying a target anatomical view, an act 1306 of obtaining an ultrasound image containing the target anatomical view, an act 1308 of generating a diagnosis of a medical condition of a subject, and an act 1310 of generating recommended treatments for the subject).

Regarding claim 8.   A non-transitory computer-readable storage medium storing a program that causes a computer to process the step of claim 1.  Therefore it is rejected for the same rationale of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US 20170360412 A1, hereinafter Rothberg) as applied claim 1 above and in view of Monroe et al. (US 20140275952 A1, hereinafter Monroe).
Regarding claim 4.  Rothberg discloses the selection support system according to claim 2, wherein the hardware processor generates the recommendation information that includes the identification information on applications each of which is the application, but does not explicitly discloses a priority order is determined according to a predetermined condition and the additional information on each of the applications, and the at least one hardware processor causes the display to display the recommendation information such that the identification information on the applications is displayed in the priority order.  However, Monroe discloses a priority order is determined according to a predetermined condition and the additional information on each of the applications, and the at least one hardware processor causes the display to display the recommendation information such that the identification information on the applications is displayed in the priority order (Monroe, see at least par. [0065] Like bio-sealants, various forms of energy can be used to perform LVR therapy. Examples include the use of heated water vapor. Various embodiments can be used for treatment planning and dose determinations. Like bio-sealant treatments, energy based treatments are not dependent on airway morphology or fissure integrity and thus these measurements can be omitted from the display when energy treatment is being planned. However, important measurements such as volume measurements, emphysema score and heterogeneity may be determined by the system and provided on the display for the lobes, the sublobes, and/or for other treatment volumes. Again, the system may provide the treatment plan provided by the system may include the pathway to the treatment location, and this may be provided on the 3 dimensional airway model. Volume measurements which may be calculated by the system and displayed for the user include the total volume and the tissue volume, and these may be used to aid in determining the appropriate amount of energy to use during the procedure. The treatment plan may include and display the proposed order of treatment of the sublobes, such as by beginning with the smallest segments or lobes first and progressing to progressively larger lobes and sub-lobes. The system may also provide precise dosing recommendations as part of the treatment plan.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Rothberg disclosed invention, and have a priority order is determined according to a predetermined condition and the additional information on each of the applications, and the at least one hardware processor causes the display to display the recommendation information such that the identification information on the applications is displayed in the priority order, as taught by Monroe, in order to recommend treatment techniques that are less invasive, less costly and more highly accurate by using a proposed order of treatment to treat lung ailments. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM THANH T TRAN/			/JENNIFER MEHMOOD/                                                                 Supervisory Patent Examiner, Art Unit 2612                                                                                                                                       Examiner, Art Unit 2612